Judgment in action to annul a marriage reversed on the law and the facts, without costs, and plaintiff given judgment annulling his marriage, upon the ground that the defendant was a lunatic at the time thereof, which fact was not then known by the plaintiff. In our opinion the proofs establish the lunacy of the defendant before and at the time of her marriage with the plaintiff and the plaintiff’s ignorance of her mental disorder at that time, and that he did not cohabit with her after the discovery of such condition. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Lazansky, P. J., Young, Carswell and Tompkins, JJ., concur; Hagarty, J., not voting. Settle order on notice.